Sarah Howard Jenkins, Pre SGaitt waren Keg Qeo-BSM Document 50-2 Filed 09/29/20 Page 1 of 3 ovlncin saan ra

M Gmail

Warren Response

 

 

 

 

 

 

Cody Kees <ckees@bbpalaw.com> Thu, Sep 10, 2020 at 5:51 PM
To: Sarah Jenkins <sarah@shjenkinslaw.com>
Cc: Faith Durham <fdurham@bbpalaw.com>

Sarah-

Have you contacted the Clerk to correct the naming of your documents and the order of the exhibits? The exhibits are
so out of order | cannot decipher what went wrong to try and correct it for my purposes. | expected the Clerk would
automatically correct the docket today, but | did not see anything.

It is impossible for me to start a reply given that your exhibits don’t match the ECF docket number, coupled with the
way you filed everything.

Can you see if the Court plans to correct the docket or will you send me an exhibit index? Thanks

Cody Kees

Bequette, Billingsley & Kees, PA.
Attorneys At Law

425 West Capitol Avenue | Suite 3200
Little Rock, Arkansas 72201-3469

T (501) 374-1107 | C (870) 550-3645

F (501) 374-5092 | ckees@bbpalaw.com eg Eee

z

 

 

 

Sarah Jenkins <sarah@shjenkinslaw.com> Thu, Sep 10, 2020 at 6:57 PM
To: Cody Kees <ckees@bbpalaw.com>

Cody,

| discovered the problem late this morning and will reach out to the clerk in the morning. Should have everything
corrected in the morning. Will agree to an extension. Regret you have been inconvenienced.

Sarah

Sarah Howard Jenkins, PLLC

https://mail.google.com/mail/u/0?ik=b893ee99cf&view=pt&search=...sg-1%3A1677493760983841687&simpl=msg-a%3Ar8373934431209053287 Page 1 of 3
Sarah Howard Jenkins, SCARGiA weee¥QO8S5-BSM Document 50-2 Filed 09/29/20 Page 2 of 3

9/28/20, 2:40 PM

Attorney at Law

P.O. Box 242694

Little Rock, AR 72223
(501) 406-0905
www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. Any
unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact
the sender by reply e-mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so
advise the sender immediately.

Cody Kees <ckees@bbpalaw.com> Thu, Sep 10, 2020 at 7:05 PM
To: Sarah Jenkins <sarah@shjenkinslaw.com>

 

Thank you. I’m not passing blame, it’s just too difficult to correct without an exhibit index if you have one available.
Thanks

Cody Kees

Bequette, Billingsley & Kees, P.A.
Attorneys At Law

425 West Capitol Avenue | Suite 3200
Little Rock, Arkansas 72201-3469

T (501) 374-1107 | C (870) 550-3645

F (501) 374-5092 | ckees@bbpalaw.com

 

 

 

From: Sarah Jenkins <sarah@shjenkinslaw.com>
Sent: Thursday, September 10, 2020 6:57:27 PM
To: Cody Kees <ckees@bbpalaw.com>

Subject: Re: Warren Response

 

 

Sarah Jenkins <sarah@shjenkinslaw.com> Thu, Sep 10, 2020 at 11:43 PM
To: Cody Kees <ckees@bbpalaw.com>

Cody,

I'm not offended at all. | should have it straightened out tomorrow.
Sarah Howard Jenkins, PLLC

Attorney at Law

P.O. Box 242694

Little Rock, AR 72223

(501) 406-0905

www.shjenkinslaw.com

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential and/or privileged material. Any
unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact
the sender by reply e-mail and destroy all copies of the original

message. If you are the intended recipient but do not wish to receive communications through this medium, please so

https://mail.google.com/mail/u/O?iIk=b893ee99cf&view=pt&search=...sg-I%3A1677493760983841687&simpl=msg-a%3Ar8373934431209053287 Page 2 of 3
Sarah Howard Jenkins, LAS@ait:WOrGKeQQG55-BSM Document 50-2 Filed 09/29/20 Page 3 of 3

9/28/20, 2:40 PM

advise the sender immediately.

https://mail.google.com/mail/u/0?ik=b893ee99cf&view=pt&search=...sg-f%3A1677493760983841687&simpl=msg-a%3Ar8373934431209053287 Page 3 of 3
